Citation Nr: 1221751	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 50 percent disabling from June 26, 2007 to January 11, 2012 and 70 percent disabling since January 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.  He received the Combat Action Ribbon.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective June 26, 2007.

The Veteran testified before the undersigned at an August 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In December 2011, the Board remanded this matter for further development.

In April 2012, the Appeals Management Center assigned an initial 70 percent rating for PTSD, effective January 12, 2012.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran submitted a written statement dated in May 2012 in which he stated that he wished to withdraw the appeal for a higher initial rating for PTSD.  Therefore, the Veteran has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


